McCarthy, J.
This is an action for broker’s commission under employment to procure a purchaser for real estate.
The complaint sets up employment of plaintiff to sell No. 264 Delancey street in the city of New York for the usual commission of one per cent. That he procured a purchaser who paid to the defendant fifty dollars on the purchase price of $25,500 for the parcel. That plaintiff earned his commission of $255.
The answer denied the employment of plaintiff, that he procured a purchaser, that the purchaser agreed to buy, that he paid fifty dollars on account of the purchase price; but alleges that she received fifty dollars on June 5,1892, from a stranger, for the option to buy the property on the next day, but that the stranger never came back to complete the sale, and pleads conspiracy and collusion between the purchaser and broker to defraud her , out of $205, the amount being the difference between the commission sued for and the fifty dollars she admitted that she received.
The evidence sufficiently shows the employment of the plaintiff by the defendant’s husband, and her authority and ratification of the same.
There is also evidence of the procuring of the purchaser by the plaintiff, and his ability to carry out the contract.
These being questions of fact, and the same having been submitted to the jury under proper instructions, and they having found for the plaintiff, it is conclusive on us.
We find no error and the judgment should be affirmed, with costs.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Judgment affirmed, with costs.